Citation Nr: 1123591	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-30 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected right ankle tendonitis.

2.  Entitlement to service connection for a lower back disability, to include as secondary to service-connected right ankle tendonitis.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected right ankle tendonitis.

4.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected right ankle tendonitis.

5.  Entitlement to service connection for a psychiatric disability, to include bipolar disorder, depressive disorder not otherwise specified, and posttraumatic stress disorder (PTSD), to include as secondary to service-connected right ankle tendonitis.

6.  Entitlement to an increased rating for right ankle tendonitis, currently rated noncompensable.

7.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to September 1980 and from January to May 1991.

These matters come before the Board of Veterans' Appeals (Board) from October 2005 and April 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (RO) in Milwaukee, Wisconsin and Chicago, Illinois, respectively.  

In the October 2005 decision, the RO denied entitlement to service connection for left Achilles tendonitis, flexor hallucis longus tendonitis and peroneus brevis tendonitis, and bipolar disorder, and denied entitlement to an increased (compensable) rating for right ankle tendonitis.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Chicago, Illinois.

In the April 2008 decision, the RO denied entitlement to service connection for right hip, lower back, and right knee disabilities and denied entitlement to a TDIU.

In April 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with her claims folder.

In her October 2007 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  However, in her November 2010 substantive appeal she indicated that did not wish to attend a Board hearing.  In May 2011, the Board sent the Veteran a letter and asked her to indicate whether or not she wanted to attend a Board hearing.  She subsequently responded that she did not wish to have a hearing.

The Veteran's claims for service connection for lower back, right knee, and right foot disabilities were originally denied in November 2003 and January 2004 rating decisions.  In the November 2003 decision service connection was granted for right ankle tendonitis and an initial noncompensable disability rating was assigned, effective May 7, 2003.  She submitted a timely notice of disagreement with regard to the denial of service connection for a right foot disability and the grant of an initial noncompensable disability rating for right ankle tendonitis in June 2004, but did not express disagreement with any of the other issues decided in the November 2003 and January 2004 decisions.  The Veteran was sent a statement of the case dated March 7, 2005, but a substantive appeal (VA Form 9) was not received by the RO until May 20, 2006.  

Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case has been furnished to an appellant.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  A substantive appeal must be filed within 60 days from the date of mailing of notice of the result of initial review or determination, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  Such notice must be in writing.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.302(b) (2010).  

In the absence of a properly perfected appeal, the RO may close the appeal and the decision becomes final.  38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32 (2010).
   
As the Veteran did not submit any document that could be construed as a substantive appeal until May 20, 2006 (more than 60 days after the March 7, 2005 statement of the case) the RO closed the appeal and the November 2003 and January 2004 decisions became final.  

As the November 2003 decision became final, the Veteran's untimely substantive appeal submitted in May 2005 was construed as a claim for an increased rating for right ankle tendonitis.

New and material evidence would ordinarily be required to reopen the claims for service connection for lower back, right knee, and right foot disabilities under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the prior decision without the need for new and material evidence.  38 C.F.R. § 3.156(c)(1) (2010).  

As relevant service treatment and personnel records have been added to the record since the November 2003 and January 2004 decisions, the Board need not consider whether new and material evidence has been submitted to reopen the current claims for service connection for lower back, right knee, and right foot disabilities and a new decision on the merits is required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr. Nicholson, 21 Vet. App. 303, 311 (2007). 

Medical records reveal that the Veteran has been diagnosed as having various lower back disabilities.  For example, a February 2010 VA treatment record indicated diagnoses of chronic lower back pain and lumbar spinal stenosis.

Service treatment records indicate that in February 1978 the Veteran was treated for back pain and was diagnosed as having muscle pain. She was also treated for back pain in July 1978 and was diagnosed as having a possible strain.  Thus, there is evidence of a current lower back disability and in-service lower back problems.

The Veteran was afforded a VA examination for a lower back disability in June 2010, at which time her claims file was not available for review by the physician who conducted the examination.  She was diagnosed as having lumbar spinal degenerative disc disease and the examiner opined that the lower back disability was not likely ("less likely than not") related to the service-connected right ankle tendonitis.  The examiner reasoned that there was no clinical evidence of a history of lower back problems, the Veteran reported that her lower back pain began in 2005, and there was no medical literature to support a conclusion that ankle tendonitis could cause spinal stenosis.

The June 2010 opinion is inadequate for several reasons.  Since the Veteran's claims file was not available for review, the examiner's opinion was, at least in part, based on an inaccurate history.  Although the examiner reasoned that there was no clinical evidence of a history of back problems and noted only that the Veteran reported that her back pain began in 2005, medical records reflect numerous instances of treatment for lower back problems prior to 2005.  For example, she was treated for lower back pain following service as early as April 1981 and was diagnosed as having back muscle tension.  As the examiner's opinion was based on an inaccurate history, it is inadequate and of no probative value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). 

The June 2010 opinion was also essentially limited to whether the lower back disability was "caused" by the service-connected right ankle disability.  However, service connection may be granted for a disability that is "aggravated" by a service-connected disability, provided there is medical evidence created prior to the aggravation that shows a baseline for the non-service connected disability.  38 C.F.R. § 3.310(b) (2010).

Furthermore, the examiner only provided an opinion as to whether a relationship existed between the Veteran's lower back disability and his service-connected right ankle disability.  However, no opinion was provided as to whether the disability had its onset in service or in the year immediately following service, was related to the Veteran's in-service lower back problems, or was otherwise related to a disease or injury in service.

An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As for the claim for service connection for a bilateral foot disability, medical records reveal that the Veteran has been diagnosed as having various foot disabilities.  For example, a June 2007 VA podiatry outpatient treatment note and the June 2010 VA examination report indicated diagnoses of capsulitis of the right 2nd and 3rd metatarsals, right tibialis posterior tendonitis, right flexor hallucis longus tendonitis, bilateral gastrosoleous equines, and bilateral arthritis of the feet.

Service treatment records reflect that the Veteran was treated for pain and swelling of the feet in February 1978 and left foot pain and swelling in March 1978.  She has reported that she has experienced bilateral foot pain ever since wearing combat boots in active service, however both her July 1980 and May 1991 separation examinations were normal and she reported that she did not have any foot problems on reports of medical history dated in July 1980, May 1987, March 1998, and May 1991. 

The Veteran was afforded a VA examination for a bilateral foot disability in September 2005.  She was diagnosed as having flexor hallucis longus tendonitis of the right foot and peroneus brevis tendonitis at the insertion of the right foot.  

As for the left foot, the examiner opined that although the Veteran had been diagnosed as having Achilles tendonitis of the left foot, her left foot pain was more likely related to the flexor hallucis longus tendonitis and peroneus brevis tendonitis of the right foot.  The examiner reasoned that the right foot disability caused uneven weight distribution and there was no active Achilles tendonitis unrelated to the right ankle tendonitis.  Therefore, no separate left foot diagnosis was provided.

With regard to the diagnosed flexor hallucis longus tendonitis and peroneus brevis tendonitis of the right foot, the examiner appears to have opined that the disability was not related to the service-connected right ankle tendonitis.  No further explanation or reasoning was provided.

The September 2005 VA examination is inadequate because the examiner did not provide any explanation or reasoning for the opinion that the right foot disability was not related to the service-connected right ankle disability and no opinion was provided as to whether the Veteran's foot problems were directly related to service.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Furthermore, although the examiner addressed the diagnosed flexor hallucis longus tendonitis and peroneus brevis tendonitis of the right foot and concluded that the Veteran did not have a separate left foot disability, there was no acknowledgement or discussion of the various other bilateral foot diagnoses evident in his medical records. 

The requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim for service connection was received in June 2005, even if the disability is currently in remission.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  

With regard to the claim for service connection for a psychiatric disability, medical records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, an August 2006 VA psychiatry evaluation note, an April 2010 letter from a VA staff psychiatrist, and a July 2010 VA examination report indicated diagnoses of bipolar disorder, PTSD, and chronic adjustment disorder with depressed mood.  

The Veteran appears to have reported possible in-service stressors.  A February 2007 VA mental health treatment note indicates that she reported that she witnessed the beatings of handcuffed soldiers by military officers while stationed in Germany. During a second February 2007 VA mental health evaluation she reported that she was traumatized in the military when fellow soldiers "came up missing."  She reportedly experienced intrusive thoughts and nightmares about the incident ever since that time, although she denied any psychiatric symptoms on several occasions both in service and shortly after service.

The physician who conducted the July 2010 VA examination opined that the Veteran's psychiatric disability, diagnosed as chronic adjustment disorder with depressed mood, was not likely ("less likely than not") related to her service-connected right ankle disability.  This opinion was based on the fact that her depression had been documented at many different times and was associated with circumstances such as job dissatisfaction in 2000 and medical provider dissatisfaction.

The July 2010 opinion is inadequate because although the examiner reasoned that the Veteran's depression was related to circumstances such as job and medical provider dissatisfaction, the examiner did not acknowledge or discuss the April 2010 letter from a VA staff psychiatrist which reveals that the Veteran reported depression due to ongoing foot pain and the need to take medication on a regular basis.  The letter also reveals that the Veteran had gained weight due to the medication, and that this had a negative effect on her mental health.
Furthermore, the examiner did not provide any opinion concerning whether the Veteran's psychiatric disability was directly related to service, did not consider any of the other documented psychiatric diagnoses, and did not appear to examine the Veteran for PTSD.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

The United States Court of Appeals for Veteran's Claims (Court) has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service-connected disability has on her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence does not contain an explicit opinion as to whether the Veteran's service connected disability prevents her from obtaining and keeping employment for which her education and occupational experience would otherwise qualify her.  

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2010).  VA policy is to grant a TDIU in all cases where service connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. 
§ 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Furthermore, the issue of entitlement to a TDIU is inextricably intertwined with the service connection and increased rating issues currently on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R.
§ 3.159(c)(4).  

Evidence associated with the Veteran's claims file reflects that she applied for Social Security Administration (SSA) disability benefits on several occasions and that she was granted such benefits in August 2009.  She has submitted some records pertaining to her SSA disability claims and such evidence references lower back, psychiatric, and bilateral foot problems.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and appear to be directly relevant to the issues currently on appeal.

Letters from VA medical professionals at the VA Medical Center in Chicago, Illinois (VAMC Chicago) dated in April 2010 reveal that the Veteran was being treated for psychiatric and bilateral foot problems at that facility at the time of the letters.  The July 2010 VA examination report indicates that the Veteran reported that she received VA treatment for bilateral foot and lower back problems in 2009.  Also, the Veteran submitted VA treatment records dated in February and March 2010 which indicate that she received treatment for lower back and bilateral knee and ankle problems at VAMC Chicago.  The most recent VA treatment records in the Veteran's claims file from that facility that were obtained by the agency of jurisdiction (AOJ) are dated in December 2007.  Therefore, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment records.  Bell, 2 Vet. App. at 612-13.  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability benefits, including any medical records used to make the decision(s).  All efforts to obtain these records must be documented in the claims file.  

If these records are unavailable, this must also be documented in the claims file and the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning her claims, and she should be notified to submit any additional records that are in her possession.  All such notification must be documented in the claims file.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for right hip, lower back, right knee, psychiatric, and bilateral foot disabilities from VAMC Chicago from December 2007 to the present and from any other sufficiently identified VA facility. 

If any such records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning her claims, and she should be notified to submit any additional records that are in her possession.  All such notification must be documented in the claims file.

3.  After any evidence received from SSA and any additional VA treatment records have been associated with the Veteran's claims file, ask the examiner who conducted the June 2010 VA examination to review the claims file, including this remand, and provide an opinion as to the etiology of her current lower back disability.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that the Veteran's current lower back disability had its onset in service or in the year immediately following service, is related to her in-service lower back problems, or is otherwise the result of a disease or injury in service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current lower back disability was either caused or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by her service-connected right ankle tendonitis.  The examiner should quantify the amount of any aggravation, if possible.  

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

If the June 2010 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran should be afforded a new VA examination to obtain the necessary opinions.

4.  After any evidence received from SSA and any additional VA treatment records have been associated with the Veteran's claims file, schedule her for a VA examination to determine the etiology of her current bilateral foot disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that the Veteran's current bilateral foot disability (any disability diagnosed since June 2005) had its onset in service or in the year immediately after service, is related to her in-service foot problems or the use of combat boots, or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral foot disability was either caused or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by her service-connected right ankle tendonitis.  The examiner should quantify the amount of any aggravation, if possible.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected right ankle tendonitis would prevent her from obtaining or keeping gainful employment for which her education and occupational experience would otherwise qualify her.

The examiner should also opine as to whether the answer to the previous question would change if right hip, lower back, right knee, bilateral foot, and/or psychiatric disabilities were considered  service-connected disabilities.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  After any evidence received from SSA and any additional VA treatment records have been associated with the Veteran's claims file, and after adjudicating the service connection claims, schedule her for a VA psychiatric examination to determine the etiology of her current psychiatric disability, including PTSD.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that any of the Veteran's current psychiatric disabilities (any disability diagnosed since June 2005) had their onset in service, are related to any reported in-service stressors, or are otherwise the result of a disease or injury in service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current psychiatric disabilities were either caused or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by her service-connected right ankle tendonitis or medications taken for that disability.  The examiner should quantify the amount of any aggravation, if possible.  

If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis.
The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for psychiatric problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

The examiner is advised that the Veteran is competent to report in-service stressors, her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  If there is evidence that the Veteran's service-connected disability, or disabilities, preclude gainful employment and she does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

7.  The AOJ should review the opinion/examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

8.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

